            Case 1:21-cv-00253-SPB Document 1 Filed 09/10/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RONALD FELDBAUER,                               )
                                                )       CIVIL ACTION NO.: 1:21-cv-253
       Plaintiff,                               )
                                                )
       v.                                       )       JURY TRIAL DEMANDED
                                                )
HPC OF PENNSYLVANIA, INC.                       )
d/b/a THE RIDGWAY RECORD                        )       ELECTRONICALLY FILED
                                                )
       Defendant.                               )

                                            COMPLAINT

       Plaintiff, Ronald Feldbauer, a resident of Elk County, Pennsylvania, by and through his

attorneys, brings this civil action for damages against the above-named Defendant, HPC of

Pennsylvania, Inc., d/b/a The Ridgway Record, demands a trial by jury, and complains and alleges

as follows:

                                  JURISDICTION AND VENUE

       1.       This Complaint alleges illegal discrimination on the basis of Plaintiff’s disabilities,

in violation of the laws and statutes of the United States of America, specifically, the Americans

With Disabilities Act of 1990 (the “ADA”), as amended by the ADA Amendments Act of 2008

(the “ADAAA”), 42 U.S.C. § 12101, et seq., as well as pendent state law claims arising under the

provisions of the laws of the Commonwealth of Pennsylvania, to wit, the Pennsylvania Human

Relations Act, as amended, 43 P.S. §941, et seq. (the “PHRA”).

       2.       Jurisdiction of the claims set forth in this Complaint is proper in this judicial district

pursuant to 28 U.S.C. §§1331 and 1343. This Court also has pendant jurisdiction over Plaintiff’s

state claims pursuant to 28 U.S.C. § 1367.
            Case 1:21-cv-00253-SPB Document 1 Filed 09/10/21 Page 2 of 11




       3.       Venue is proper in this judicial district pursuant 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to these claims occurred in this judicial

district, specifically in Elk County, Pennsylvania.

       4.       Declaratory relief is sought pursuant to 28 U.S.C. §§2201 and 2202.

                                         THE PARTIES

       5.       Plaintiff Ronald Feldbauer (“Mr. Feldbauer”) is a resident of Elk County,

Pennsylvania.

       6.       At all times relevant to this Complaint, Mr. Feldbauer was an individual with a

“disability” as that term is defined under 42 U.S.C. § 12102(a) of the ADA.

       7.       Defendant, HPC of Pennsylvania, Inc., (“HPC”) is an Illinois corporation

specializing in newspaper, periodical, book, and directory publishing.

       8.       At all times relevant and material hereto, HPC printed and published The Ridgway

Record, a daily newspaper which primarily serves the Elk County, Pennsylvania population. HPC

maintained an operations facility for The Ridgway Record at 325 Main Street, Ridgway, Elk

County, Pennsylvania.

       9.       At all times relevant and material hereto, HPC employed in excess of fifteen (15)

individuals.

                            ADMINISTRATIVE PROCEEDINGS

       10.      Mr. Feldbauer filed a Charge alleging disability discrimination, failure to

accommodate, hostile work environment, and retaliation with the Pennsylvania Human Relations

Commission on or about October 12, 2017, with instructions to cross file with the Equal

Employment Opportunity Commission. The PHRC complaint was docketed as Case No.

201701761; the EEOC complaint was docketed as Case No. 17F-2019-60531.



                                                 2
          Case 1:21-cv-00253-SPB Document 1 Filed 09/10/21 Page 3 of 11




        11.     Mr. Feldbauer received a Right to Sue letter from the EEOC dated June 14, 2021

and satisfied all administrative requirements prior to filing of this Complaint.

                                   STATEMENT OF FACTS

        12.     Mr. Feldbauer was employed by HPC, at its aforementioned Elk County place of

business, for over one year until he was terminated on or about October 27, 2017.

        13.     Prior to his employment with HPC, Mr. Feldbauer was diagnosed with attention

deficit hyperactivity disorder (“ADHD”) and Bipolar Disorder.

        14.     Mr. Feldbauer’s mental impairments cause him difficulties with his short-term

memory as well as with learning, concentrating, thinking, and communicating. Mr. Feldbauer takes

daily medication to treat the symptoms of his mental impairments.

        15.     On or about October 10, 2016, HPC hired Mr. Feldbauer as a Laborer.

        16.     At all times relevant to this Complaint, Mr. Feldbauer was able to perform the

essential functions of his position as a Laborer with or without a reasonable accommodation.

        17.     HPC was made aware of Mr. Feldbauer’s impairments when Mr. Feldbauer

disclosed, on or about May 17, 2017, to Lead Pressman, Chuck West, that he struggles with the

mental disabilities ADHD and Bipolar Disorder. Mr. West functioned as Mr. Feldbauer’s direct

supervisor.

        18.     Following this disclosure, Mr. West began to regularly harass Mr. Feldbauer based

on his disabilities.

        19.     Mr. West regularly called Mr. Feldbauer “stupid” in front of Mr. Feldbauer’s

coworkers.




                                                 3
          Case 1:21-cv-00253-SPB Document 1 Filed 09/10/21 Page 4 of 11




       20.     In or around June 2017, Mr. Feldbauer confided in Mr. West that he was recently

prescribed a new medication to treat his mental disabilities and that he may experience side effects

over the coming weeks.

       21.     Following this discussion, Mr. West regularly taunted Mr. Feldbauer about his use

of this medication. Particularly, Mr. West would tell coworkers that Mr. Feldbauer “did not take

his meds today.”

       22.     Mr. West would regularly ask Mr. Feldbauer “why are you like that,” following a

period in which Mr. Feldbauer exhibited symptoms of his disabilities.

       23.     Mr. Feldbauer worked a similar schedule to Laborer Justin Pretak, who had no

known mental disabilities.

       24.     Mr. West consistently ridiculed Mr. Feldbauer for alleged mistakes that were also

made by Mr. Pretak; Mr. West did not ridicule or even correct Mr. Pretak for making the same

mistakes as Mr. Feldbauer.

       25.     In or around late September 2017, Mr. Feldbauer made a good-faith complaint of

the above-detailed harassment to HPC’s Publisher, Christine Gardner. Ms. Gardner acted in a

supervisory position over Mr. West.

       26.     Ms. Gardner never follow up with Mr. Feldbauer regarding this Complaint.

       27.     Following this complaint, Mr. West continued to harass Mr. Feldbauer.

       28.     HPC continuously refused to intervene into the targeted harassment Mr. Feldbauer

suffered due to his disabilities on a daily basis during his tenure at HPC.

       29.     Instead of addressing Mr. Feldbauer’s complaint of harassment, Mr. Feldbauer

terminated Mr. Feldbauer out of retaliation for making such complaint.




                                                  4
           Case 1:21-cv-00253-SPB Document 1 Filed 09/10/21 Page 5 of 11




        30.      On October 25, 2017, Mr. Feldbauer called Mr. West and informed him that he was

unable to make it to work both on October 25, 2017 and on the following day, October 26, 2017,

due to a family emergency.

        31.      On October 27, 2017, Mr. Feldbauer was terminated, allegedly for missing work as

a no-call no-show the two preceding days. Mr. Feldbauer called Mr. West on October 25, 2017,

and informed him that he would be missing work for two days due to a family emergency.

        32.      Upon information and belief, HPC employee Justin Pretak, no know disability,

missed several days of work without providing notice to HPC and maintained his employment

with HPC.

        33.      It follows that HPC’s failure to provide a work environment free of harassment

based upon Mr. Feldbauer’s disabilities, and his subsequent termination for reporting this

harassment, violated Mr. Feldbauer’s rights under the ADA.

                                              COUNT I

                VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
                           HOSTILE WORK ENVIRONMENT

        34.      All prior paragraphs are incorporated herein as if set forth fully below.

        35.      HPC created, permitted, tolerated, encouraged and fostered a hostile, intimidating,

demeaning and degrading environment at its warehouse where Mr. Feldbauer worked; such hostile

environment was ongoing and pervasive following Mr. Feldbauer’s disclosure of his mental

disabilities.

        36.      Mr. Feldbauer is a qualified individual within the protected class designated by the

ADA.

        37.      Mr. Feldbauer is a qualified individual with disabilities.




                                                   5
          Case 1:21-cv-00253-SPB Document 1 Filed 09/10/21 Page 6 of 11




       38.     Mr. Feldbauer was subjected to severe, pervasive verbal harassment by his

coworkers at HPC because of his disabilities.

       39.     This harassment was not welcomed by Mr. Feldbauer.

       40.     Management level employees knew of the harassment Mr. Feldbauer faced because

he made a good-faith complaint to a management-level employee regarding the harassment.

       41.     The harassment was based upon Mr. Feldbauer’s disabilities.

       42.     Specifically, NDC employees referred to Mr. Feldbauer as “stupid” and accused

him of not taking his medication, which he takes as a result of his mental impairments.

       43.     The harassment was so severe and pervasive that a reasonable person would view

such a workplace environment as hostile.

       44.     Mr. Feldbauer believed his work environment to be hostile as a result of the above-

outlined harassment he faced.

       45.     As a consequence of the hostile environment supported and encouraged by HPC’s

actions and failures to act, Mr. Feldbauer was subjected to emotional distress, a loss of self-respect

and confidence, humiliation, ridicule and a negative effect on his work product and ability to fully

and effectively perform his job duties and responsibilities, all of which manifested itself in mental

and physical distress, injury and damage.

       46.     The actions of HPC set forth above constitute violations of the ADA.

       WHEREFORE, Plaintiff Ronald Feldbauer seeks the damages set forth in the Ad Damnum

clause of the instant Complaint, infra.

                                            COUNT II

             VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
                           DISPARATE TREATMENT

       47.     All prior paragraphs are incorporated herein as if set forth fully below.

                                                  6
          Case 1:21-cv-00253-SPB Document 1 Filed 09/10/21 Page 7 of 11




       48.     Mr. Feldbauer’s employment with HPC was terminated under the pretext of alleged

attendance issues, while similarly situated, non-disabled HPC employees maintained employment

with HPC while exhibiting the same or similar attendance patterns as Mr. Feldbauer.

       49.     As a consequence of HPC’s wrongful termination, Mr. Feldbauer was subjected to

emotional distress, a loss of self-respect and confidence, humiliation, and ridicule, all of which

manifested itself in mental and physical distress, injury and damage.

       50.     The actions of HPC set forth above constitute violations of the ADA.

       WHEREFORE, Plaintiff Ronald Feldbauer seeks the damages set forth in the Ad Damnum

clause of the instant Complaint, infra.

                                           COUNT III

             VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
                                RETALIATION

       51.     All prior paragraphs are incorporated herein as if set forth fully below.

       52.     Mr. Feldbauer made a good-faith complaint to HPC’s publisher, Christine, that he

was being harassed by his supervisor during his employment with HPC and that the basis of much

of the harassment was his actual and perceived disabilities.

       53.     After reporting the harassment, HPC retaliated against Mr. Feldbauer by taking

adverse employment action against him, as discussed previously, by terminating his employment

in violation of the ADA.

       54.     As a result of HPC’s retaliation, Mr. Feldbauer suffered economic loss, including

loss of earning, emotional distress, a loss of self-respect and confidence, and has been subjected

to great damage to his career and professional standing.

       55.     The actions of HPC set forth above constitute violations of the ADA.




                                                 7
          Case 1:21-cv-00253-SPB Document 1 Filed 09/10/21 Page 8 of 11




       WHEREFORE, Plaintiff Ronald Feldbauer seeks the damages set forth in the Ad Damnum

clause of the instant Complaint, infra.

                                            COUNT IV

                       VIOLATIONS OF THE PHRA
         HOSTILE WORK ENVIRONMENT, DISPARATE TREATMENT, AND
                            RETALIATION

       56.     All prior paragraphs are incorporated herein as if set forth fully below.

       57.     This is an action arising under the provisions of the PHRA and this Court has, and

should exercise, pendant jurisdiction over the same because the causes of action complained of in

this Count IV arise out of the same facts, events, and circumstances as Counts I, II and III, and

therefore judicial economy and fairness to the parties dictate that this Count IV be brought in the

same Complaint.

       58.     By engaging in the creation and fostering of a hostile work environment, and by

retaliating against Mr. Feldbauer, and terminating Mr. Feldbauer because of his disabilities, HPC

violated the provisions of Title 43 P.S. §955 which prohibits harassment based upon disability as

well as retaliation in response to a good faith report of harassment.

       59.     As previously stated in Counts I, II and III, HPC discriminated against Mr.

Feldbauer on the basis of his disabilities, in violation of the PHRA.

       60.     HPC’s discrimination toward Mr. Feldbauer arising from his disabilities constitutes

violations of the PHRA.

       61.     As more fully set forth in Counts I, II and III, Mr. Feldbauer has suffered – directly

and solely as a result of HPC’s actions – great pecuniary loss, damage and harm.

       WHEREFORE, Plaintiff Ronald Feldbauer seeks the damages set forth in the Ad Damnum

clause of the instant Complaint, infra.



                                                 8
            Case 1:21-cv-00253-SPB Document 1 Filed 09/10/21 Page 9 of 11




                       AD DAMNUM CLAUSE/PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Ronald Feldbauer, prays that this Honorable Court enter

judgement in his favor against Defendant, HPC of Pennsylvania, d/b/a as The Ridgway Record,

and that it enter an Order as follows:

       a.       Defendant is to be permanently enjoined from allowing discrimination,

                harassment, and/or retaliation against Plaintiff on the basis of his

                disabilities, and/or any basis prohibited under applicable federal and state

                law;

       b.       Defendant is to be prohibited from continuing to maintain its illegal policy,

                practice, or custom of discriminating, harassing and/or retaliating against

                employees based on their disabilities, and is to be ordered to promulgate an

                effective policy against such discrimination and to adhere thereto;

       c.       Defendant is to compensate Plaintiff, reimburse Plaintiff, and to make

                Plaintiff whole for any and all pay and benefits Plaintiff would have

                received had it not been for Defendant’s illegal actions, including but not

                limited to back pay, front pay, salary, pay increases, bonuses, medical and

                other benefits, training, promotions, pension, and seniority. Plaintiff should

                be accorded those benefits illegally withheld from the date he first suffered

                discrimination at the hands of Defendant until the date of verdict;

       d.       Plaintiff is to be awarded actual damages, as well as damages for the pain,

                suffering, and humiliation caused to him by Defendant’s actions;

       e.       Plaintiff is to be awarded punitive damages as provided for under the ADA;




                                                  9
     Case 1:21-cv-00253-SPB Document 1 Filed 09/10/21 Page 10 of 11




f.       Plaintiff is to be accorded any and all other equitable and legal relief as the

         Court deems just, proper, and appropriate;

g.       Plaintiff is to be awarded the costs and expenses of this action and

         reasonable legal fees as provided by applicable federal and state law;

h.       Any verdict in favor of Plaintiff is to be molded by the Court to maximize

         the financial recovery available to Plaintiff in light of the caps on certain

         damages set forth in applicable federal and state law;

i.       Plaintiff is to be granted such additional injunctive or other relief as he may

         request during the pendency of this action in an effort to ensure Defendant

         does not engage - or cease engaging - in illegal retaliation against Plaintiff

         or other witnesses to this action; and

j.       The Court is to maintain jurisdiction of this action after verdict to ensure

         compliance with its Orders therein.




                                           10
         Case 1:21-cv-00253-SPB Document 1 Filed 09/10/21 Page 11 of 11




                                   DEMAND FOR JURY

       Pursuant to Federal Rule of Civil Procedure 38(b) and otherwise, Plaintiff respectfully

demands a trial by jury.




Date: September 10, 2021                          Respectfully submitted,

                                                  WEISBERG CUMMINGS, P.C.

                                                  /s/ Michael J. Bradley
                                                  Michael J. Bradley, Esquire
                                                  PA I.D. #: 329880
                                                  mbradley@weisbergcummings.com

                                                  /s/ Larry A. Weisberg
                                                  Larry A. Weisberg, Esquire
                                                  PA I.D. #: 83410
                                                  lweisberg@weisbergcummings.com

                                                  /s/ Derrek W. Cummings
                                                  Derrek W. Cummings, Esquire
                                                  PA Bar I.D. #: 83286
                                                  dcummings@weisbergcummings.com

                                                  /s/ Steve T. Mahan
                                                  Steve T. Mahan, Esquire
                                                  PA I.D. #: 313550
                                                  smahan@weisbergcummings.com


                                                  COUNSEL FOR PLAINTIFF




                                             11
